Exhibit 10.43
THIRD AMENDMENT
This THIRD AMENDMENT (“Amendment”) dated as of November 7, 2008 (the “Effective
Date”), is by and among Brigham Oil & Gas, L.P., a Delaware limited partnership
(the “Borrower”), Brigham Exploration Company, a Delaware corporation (“Brigham
Exploration”), Brigham Inc., a Nevada corporation (the “General Partner”,
together with Brigham Exploration, each a “Guarantor” and collectively the
“Guarantors”, and together with Brigham Exploration and the Borrower, each a
“Credit Party” and collectively the “Credit Parties”), the Lenders party hereto,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
WHEREAS, the Borrower, the Guarantors, the lenders from time to time party
thereto (the “Lenders”), and the Administrative Agent are parties to the Fourth
Amended and Restated Credit Agreement dated as of June 29, 2005, as amended by
the First Amendment thereto dated as of April 10, 2006 and the Second Amendment
thereto dated as of March 27, 2007 (as amended, the “Credit Agreement”);
WHEREAS, the parties hereto have agreed to make certain amendments to the Credit
Agreement as provided for herein;
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT
Section 1. Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement.
Section 2. Amendments to the Credit Agreement.
(a) The pricing grid in the definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby restated in its entirety as follows:

                  Eurodollar Rate   Base Rate     Utilization Percentage  
Advances   Advances   Commitment Fees = 90%   2.25%   0.75%   0.500% = 75% and <
90%   2.00%   0.50%   0.500% = 50% and < 75%   1.75%   0.25%   0.375% < 50%  
1.50%   0.00%   0.300%

 

 



--------------------------------------------------------------------------------



 



(b) The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby restated in its entirety as follows:
"Base Rate” means for any day a fluctuating rate per annum equal to the highest
of the following, in each case, to the extent determinable by the Administrative
Agent: (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurodollar Rate with
respect to Interest Periods of one month determined as of approximately
11:00 a.m. (London time) on such day plus 1.50% and (c) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
(c) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined term in its appropriate alphabetical order:
"Impacted Lender” means (a) any Lender that is a Defaulting Lender and (b) any
Lender as to which (i) the Administrative Agent or the Issuing Lender has a good
faith belief that such Lender has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities or (ii) an entity that controls
such Lender has been deemed insolvent or become subject to a bankruptcy or
insolvency proceeding.
(d) The definition of “Majority Lenders” in Section 1.01 of the Credit Agreement
is hereby amended by adding the following at the end of such definition
“provided further that the Commitment of, and the portion of the unpaid
principal amount of the Notes and Letter of Credit Exposure held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders”.
(e) Section 2.07(a)(iii)(F) of the Credit Agreement is hereby restated in its
entirety as follows:
(F) if a default of any Lender’s obligations to fund under Section 2.07(c)
exists or any Lender is at such time an Impacted Lender hereunder, unless the
Issuing Lender has entered into arrangements satisfactory to the Issuing Lender
with the Borrower or such Lender to eliminate the Issuing Lender’s risk with
respect to such Lender.

 

-2-



--------------------------------------------------------------------------------



 



(f) Section 6.18 of the Credit Agreement is hereby amended by replacing “the
Unused Commitment Amount” with “the aggregate Unused Commitment Amount
(excluding the Unused Commitment Amount of any Defaulting Lender)”.
(g) Section 10.01 of the Credit Agreement is hereby amended by adding the
following paragraph at the end of such Section:
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
(h) Schedule 1 to the Credit Agreement is hereby replaced in its entirety with
Schedule 1 attached hereto.
Section 3. Borrowing Base Redetermination. The Administrative Agent hereby
notifies the Borrower, and the undersigned Lenders hereby agree and acknowledge,
that the amount of the Borrowing Base has been redetermined by the
Administrative Agent and the Lenders in accordance with Section 2.02(b)(ii) of
the Credit Agreement, and has been set by the Administrative Agent and the
Lenders at $145,000,100, effective as of November 7, 2008. The Borrowing Base
shall remain in effect at such level until the Borrowing Base is redetermined in
accordance with the terms of Section 2.02 of the Credit Agreement.
Section 4. Assignment and Assumption. For an agreed consideration, each of BNP
Paribas and Natixis (the “Assignors”) hereby irrevocably sells and assigns to
Bank of America, N.A. and Capital One, National Association (the “Assignees”),
and each Assignee hereby irrevocably purchases and assumes from the respective
Assignors, subject to and in accordance with the Credit Agreement and the
Standard Terms and Conditions attached hereto as Annex 1, as of the Effective
Date (a) so much of the respective Assignors’ rights and obligations in their
respective capacities as Lenders under the Credit Agreement and any other
documents or instruments delivered pursuant thereto (including, without
limitation, the Letters of Credit) such that, after giving effect to this
Amendment, the Pro Rata Share of each Lender, and the Commitment of each Lender,
shall be as set forth on Schedule 1 hereto and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the respective Assignors (in their respective capacities as Lenders)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as an “Assigned
Interest”). Such sale and assignment is without recourse to any Assignor and,
except as expressly provided in this Amendment, without representation or
warranty by any Assignor. Each Assignor acknowledges and agrees that it is not
entitled to any fee under Section 5(c) of this Amendment.

 

-3-



--------------------------------------------------------------------------------



 



Section 5. Conditions to Effectiveness. This Amendment shall become effective as
of the Effective Date upon the satisfaction of the following conditions
precedent:
(a) the Administrative Agent shall have received counterparts hereof duly
executed by the Borrower, each Guarantor, the Administrative Agent and each of
the Lenders;
(b) the Administrative Agent shall have received a Note payable to the order of
each Assignor and Assignee that has requested a Note in the amount of its
Commitment set forth on Schedule 1; and
(c) the Borrower shall have paid to the Administrative Agent for the account of
each Assignee and The Royal Bank of Scotland plc in accordance with their
respective pro rata shares of the increase in the Borrowing Base pursuant to
this Amendment a fee in the total amount of 0.75% multiplied by such increase in
the Borrowing Base.
Section 6. Representations and Warranties. Each Credit Party hereby represents
and warrants that after giving effect hereto:
(a) the representations and warranties of such Credit Party contained in the
Loan Documents are true and correct in all material respects on and as of the
Effective Date, other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain correct as of such
earlier date; and
(b) no Default or Event of Default has occurred and is continuing.
Section 7. Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
and acknowledges that its obligations under the Credit Agreement are in full
force and effect and that each Guarantor continues to unconditionally and
irrevocably, jointly and severally, guarantee the full and punctual payment,
when due, whether at stated maturity or earlier by acceleration or otherwise,
all of the Obligations (subject to the terms of Article VIII of the Credit
Agreement), as such Obligations may have been amended by this Amendment. Each
Guarantor hereby acknowledges that its execution and delivery of this Amendment
does not indicate or establish an approval or consent requirement by the
Guarantors in connection with the execution and delivery of amendments to the
Credit Agreement or any of the other Loan Documents.
Section 8. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.
Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.
[Remainder of Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.

              BORROWER:
 
            BRIGHAM OIL & GAS, L.P.
 
            By: Brigham, Inc., its general partner
 
       
 
  By:   /s/ Eugene B. Shepherd, Jr.
 
       
 
      Eugene B. Shepherd, Jr.
 
      Executive Vice President and
 
      Chief Financial Officer
 
            GUARANTORS:
 
            BRIGHAM EXPLORATION COMPANY
 
       
 
  By:   /s/ Eugene B. Shepherd, Jr.
 
       
 
      Eugene B. Shepherd, Jr.
 
      Executive Vice President and
 
      Chief Financial Officer
 
            BRIGHAM, INC.
 
       
 
  By:   /s/ Eugene B. Shepherd, Jr.
 
       
 
      Eugene B. Shepherd, Jr.
 
      Executive Vice President and
 
      Chief Financial Officer

Signature Page to Third Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:
 
            BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
 
  By:   /s/ Henry Pennell
 
       
 
  Name:   Henry Pennell
 
       
 
  Title:   Vice President
 
       

Signature Page to Third Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Jeffrey H. Rathkamp
 
       
 
      Jeffrey H. Rathkamp
 
      Managing Director

Signature Page to Third Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND plc
 
       
 
  By:   /s/ Mark Lumpkin, Jr.
 
       
 
  Name:   Mark Lumpkin, Jr.
 
       
 
  Title:   Vice President
 
       

Signature Page to Third Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS
 
       
 
  By:   /s/ Courtney Kubesch
 
       
 
  Name:   Courtney Kubesch
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:   /s/ Edward Pak
 
       
 
  Name:   Edward Pak
 
       
 
  Title:   Vice President
 
       

Signature Page to Third Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



              NATIXIS
 
       
 
  By:   /s/ Donovan C. Broussard
 
       
 
  Name:   Donovan C. Broussard
 
       
 
  Title:   Managing Director
 
       
 
       
 
  By:   /s/ Liana Tchernysheva
 
       
 
  Name:   Liana Tchernysheva
 
       
 
  Title:   Director
 
       

Signature Page to Third Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



              CAPITAL ONE, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ David L. Denbina, P.E.
 
       
 
  Name:   David L. Denbina, P.E.
 
       
 
  Title:   Senior Vice President
 
       

Signature Page to Third Amendment to Credit Agreement
Brigham Oil & Gas, L.P.

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Commitments and Pro Rata Shares

                  Lender   Commitment     Pro Rata Share  
Bank of America, N.A.
  $ 45,344,836.83       22.672418416 %
The Royal Bank of Scotland plc
  $ 41,250,000.00       20.625000000 %
BNP Paribas
  $ 38,405,214.89       19.202607446 %
Natixis
  $ 34,913,769.03       17.456884512 %
Capital One, National Association
  $ 40,086,179.25       20.043089625 %
Total
  $ 200,000,000.00       100.000000000 %

 

 



--------------------------------------------------------------------------------



 



Annex 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interest, (ii) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the relevant Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.06 (a) or (b) thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment and to
purchase the relevant Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a foreign Lender, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by such Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, any Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the relevant Assignor for
amounts which have accrued to but excluding the Effective Date and to the
relevant Assignee for amounts which have accrued from and after the Effective
Date.

 

 